Citation Nr: 1512608	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  11-31 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for right knee osteoarthritis.

2.  Entitlement to service connection for left knee osteoarthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel
INTRODUCTION

The Veteran served on active duty from February 1963 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In October 2012, a hearing was held before a Decision Review Officer (DRO).  

The Veteran also perfected an appeal on the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  In January 2013, the RO granted service connection for PTSD.  This decision was apparently not promulgated and was reprinted in March 2014.  The issue is resolved and no longer for consideration. 

In January 2015, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).  The record was held open for 30 days and the Veteran submitted information pertaining to Parkinson's disease and requested an expedited decision.  While the Board does not find that the additional evidence warrants an advancement of the Veteran's case on the Board's docket, it should be noted that Board remands, in pertinent part and as noted below, must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In January 2010, the RO denied service connection for right and left knee osteoarthritis.  The Veteran disagreed and perfected an appeal of this decision.  

The Veteran contends that his current bilateral knee disability is related to his military service.  Specifically, he testified that while serving aboard the USS RANGER (CVA 61), a tire on an F-4 Phantom blew out and busted his knees wide open.  He testified that both knees were bleeding and his pants were split all the way up.  He further stated that he was carried down to sick bay on a stretcher.  

Service treatment records do not document the claimed injury and are negative for any complaints or findings related to the knees.  Notwithstanding, the Veteran is competent to report an in-service injury.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Evidence of record shows that the Veteran has bilateral knee osteoarthritis and underwent a left total knee arthroplasty in August 2010.  In support of his claim, the Veteran submitted a November 2012 statement from Dr. D. C., an orthopedic surgeon.  The physician stated that he had reviewed treatment records since separation from the military and that the Veteran's bilateral knee disability was as most likely caused by or a result of a severe accident in the military.  

On review, the record contains evidence of current disability, a reported in-service injury, and medical evidence indicating a nexus.  The Board observes, however, that the physician apparently did not have access to the Veteran's service treatment records and thus, did not consider the absence of any objective findings related to the knees at separation.  

Under the circumstances of this case, the Board finds that a VA examination and opinion are needed.  See 38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a VA joints examination to determine the nature and etiology of right knee osteoarthritis and left knee osteoarthritis, status post total knee arthroplasty.  The electronic claims folder should be available for review.

The examiner is requested to provide a medical opinion as to whether it is at least as likely as not that current left and right knee disability is related to active military service or events therein.  In making this determination, the examiner is requested to consider all evidence of record, to include the Veteran's lay statements as to the in-service injury.  If there is a medical basis to doubt the history as reported, the examiner should so state.  

A complete rationale must be provided for any opinion offered.  

2.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the issues of entitlement to service connection for right knee osteoarthritis and for left knee osteoarthritis.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




